Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a reflective/transmissive coating for an optical element for use at a target wavelength in the UV, DUV, or EUV bandwidths, wherein the coating includes a combined material MxCyHz used in a coating constructed with two or more dimensional features a membrane or a substrate and excluding x=y=z=0, classified in G02B 5/0891.
II. Claims 14-20, drawn to a method for fabricating a material coating for use in an optical element which operates in the 0.1nm to 250nm wavelength range, wherein the coating is made by combining a metal (M), Carbon (C), and an H-group element (H) in the ratio MxCyHz to form a combination material, wherein x ≥ 0, y ≥ 0, and z ≥ 0; bombarding a target with a combination of two or more types of ions; using a controlled deposition technique to deposit the MxCyHz combination material uniformly into a layer, classified in C23C 14/22.
III. Claim 21, drawn to a method for fabricating a material coating for use in an optical element which operates in the 0.1nm to 250nm wavelength range, wherein the coating is made by using a controlled deposition technique to deposit a transition metal as a layer in an optical element; using a controlled deposition technique to deposit a hydrocarbon in the layer of the optical element; and wherein the controlled depositions , classified in C23C 14/14.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, such as by using a controlled deposition technique to deposit a transition metal as a layer in an optical element; using a controlled deposition technique to deposit a hydrocarbon in the layer of the optical element; and wherein the controlled depositions are done simultaneously and in the presence of an ambient gas. Further, the process as claimed can be used to make another and materially different product, such as a reflective coating for use as an optical element in a UV wavelength range of 350nm, or a coating which does not include repeating sets of bi-layer pairs, or an optical coating which does not include a protective or capping layer.
Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, such as by combining a metal (M), Carbon (C), and an H-group element (H) in the ratio MxCyHz to form a combination material, wherein x ≥ 0, y xCyHz combination material uniformly into a layer. Further, the process as claimed can be used to make another and materially different product, such as a reflective coating for use as an optical element in a UV wavelength range of 350nm, or a coating which does not include repeating sets of bi-layer pairs, or an optical coating which does not include a protective or capping layer.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j), drawn to related but distinct inventions. In the instant case, the inventions as claimed in the process of Group II may form a material coating wherein the process includes forming a MxCyHz combination material using a controlled deposition technique and then bombarding a target with a combination of two or more types of ions, whereas the process of Group III may form a material coating wherein controlled depositions are done simultaneously and in the presence of an ambient gas.  Furthermore, the inventions as claimed do not overlap in scope (i.e. are mutually exclusive), and there is nothing of record to show them to be obvious variants.
The above groups have a materially different design and do not overlap in scope since each group has been shown above, by the specific limitations listed in each of the groups above, to be distinct and mutually exclusive. All of the groups additionally 
Also, M.P.E.P. 806.05 specifically states that “Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.”
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
As per M.P.E.P. 812.01, a telephone call was not made to Applicant's representative to request an oral election to the above restriction requirement because of the complexity of the restriction requirement, and/or because the Examiner knows from past experience than an election will not be made by telephone since applicants generally want the restriction in writing.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        4/14/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872